VAN BRUNT, P. J.
This action was brought by the owner of the canal boat H. E. Washington to recover damages sustained by bis vessel by reason of the bad condition of the bottom of a certain dock at Clifton, S. I., of which the defendant was the lessee. It appeared that the Staten Island Railroad Company in 1884 leased to the defendant for the term of 99 years the premises in question, with others, and that the defendant agreed to keep and maintain the demised premises, for and during the term of the lease, in good condition and repair, and at the termination thereof to restore the same, etc. It was admitted upon the trial that the dock was in the possession of one Lord, who paid rent to the defendant; hut what the terms and conditions were under which Lord was in. possession of the dock nowhere appeared. The evidence showed that the plaintiff came with his boat loaded with coal to be unloaded at this wharf; *600that he arrived at 5 o’clock in the morning, when the tide was falling; that he sounded the bottom, and laid his boat so that he could discharge by means of a derrick which was upon the dock. As the tide went out, his boat rested upon the bottom. There were big lumps upon the bottom, and she sprang a leak as soon as she got upon the bottom. When the tide rose again the leak stopped, and the plaintiff commenced unloading his boat. During the time the plaintiff was there she rested upon the bottom eight times, and leaked every time, and, the plaintiff having shifted his boat for the purpose of getting the coal out of her, the boat was affected in different places by the unevenness of the bottom, and for that reason was more considerably injured than if she had not been moved. In view of this evidence the court was asked to charge the jury that, if they believed that these injuries, or any part thereof, were caused by the plaintiff remaining at the dock after he knew the condition of the bottom, for these injuries he could not recover. This the court refused to charge, and an exception was duly taken. We think this was error. After the plaintiff had ascertained the unevenness of the bottom by which his boat was liable to be injured, his voluntary continuance at this dock certainly was negligence which contributed to such portion of the injuries as were thereafter sustained. It further appears from the evidence of the plaintiff himself that for the purpose of unloading his boat he changed her position so that she became injured in different and other places of her hull, which would not have been the case had she remained in the same position, and certainly would not have been the case had she been removed when he discovered the difficulties which attended his lying there. But with full knowledge of the danger he was running he allowed his boat to ground eight times, and thereby become injured in the serious manner claimed upon the trial. A party cannot make use of a pier knowing that it is unfit for the purpose for which he proposes to use it, and then claim compensation for the damages sustained by the imperfections of which he had knowledge. The plaintiff, therefore, upon ascertaining the fact that this dock was unfit for bis purposes, which it is apparent he knew before he commenced unloading his boat, was bound to remove in order to escape damage; not to lie there for four days apparently for the purpose of having his boat injured as much as possible by the inequalities of the bottom. All the cases cited to support the plaintiff’s claim rest on the cardinal principle that the master of the boat had no knowledge of the obstruction which caused the injury; and that, it being one which was discoverable by reasonable care upon the part of the owner of the dock, the boat owner, being without fault, can recover. That the master of a vessel has a right to presume that all parts of a dock are safe, and is not guilty of contributory negligence by taking his-boat to a place.which, under circumstances not anticipated by him, is less safe than another, is the rule láid down in 2 Shear. & R. Neg. (4th Ed.) § 227. But no case can be found where, after the master of the boat has learned of the defect, and he still persists in imperiling his boat by the use of the dock, that he has a right to recover for the voluntary injury sustained after the discovery of the imperfection. We think, therefore, that the court *601erred in refusing to charge as requested, and that for this error the judgment must he reversed, and a new trial ordered, with costs to appellant to abide event. All concur.